DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on March 4, 2021, is acknowledged.
Cancellation of claims 2-3, 5-6, 8-9, 11-12 and 16-19 has been entered.
Claims 1, 4, 7, 10, 13-15 and 20-23 are pending in the instant application.

Allowable Subject Matter
Claims 1, 4, 7, 10, 13-15 and 20-23 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim(s) 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 1, and specifically comprising the limitation of the dynamic bending light module including a number of organic light emitting diodes (OLEDs) arranged on a LED board and a collector lens; an alignment module separate from the dynamic bending light module, the alignment module configured to provide light to the light beam pattern generated by the dynamic bending light module; a lens that is situated in operative relationship with the dynamic bending light module and the alignment module; wherein the lens has a thin aspect ratio that is generally narrow along a length of the lens and is situated with a-the low-beam headlamp that is tall and narrow; the dynamic bending light module being configured to rotate independently of the alignment module.
Regarding claim(s) 4, 20 and 22, claim(s) 4, 20 and 22 is/are allowable for the reasons given in claim 1 because of its/their dependency status from claim 1.

Regarding claim(s) 10 and 21, claim(s) 10 and 21 is/are allowable for the reasons given in claim 9 because of its/their dependency status from claim 9.
Regarding claim(s) 13, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 13, and specifically comprising the limitation of a number of organic light emitting diodes (OLEDs), wherein the collector lens and the number of OLEDs are configured to rotate independently of an alignment module of a low- beam headlamp, where rotation is controlled by a controller device coupled to a steering wheel sensor, where the alignment module provides light to a light beam pattern generated by the dynamic bending light module and is situated in an operative relationship with a lens having a thin aspect ratio that is generally narrow along a length of the lens and is situated with the low- beam headlamp.
Regarding claim(s) 14-15 and 23, claim(s) 14-15 and 23 is/are allowable for the reasons given in claim 13 because of its/their dependency status from claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879